Case 4:17-cr-00313-.]LH Document 476 Filed 03/20/19 Page 1 of 2

 
 
  

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

UNITED sTA'rEs oF AMERICA ) By:_

) ap
v. ) NO 417CR00313 JLH 12

)
MoRGAN sTEPHEN PooLE )

SUPERSEDING INFORMATION
THE UNITED STATES ATT()RNEY CHARGES THAT:
COUNT ONE

Beginning on a date unknown but at least as early as January l, 2015, until on or about

November l, 20l7, in the Eastern District of Arkansas and elsewhere, the defendant,
MORGAN STEPHEN POOLE,

conspired and agreed with others, known and unknown, to knowingly and intentionally distribute `
a mixture or substance containing a detectable amount of methamplietamine, a Schedule ll
controlled substance, in violation of Title Zl, United States Code, Section 84l(a)(l), and the
amount of controlled substances involved in the conspiracy attributable to the defendant,
MORGAN STEPHEN POOLE, as a result of his own co land and the conduct of other
conspirators reasonably foreseeable to him is SQ§ grams oi more of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule ll controlled substance, in
violation of Title Zl, United States Code, Section 84l(b)(l)(B).

All in violation of Title 21 , United States Code, Section 846.

[END OF TEXT. SIGNATURE PAGE ATTACHED.]

Case 4:17-cr-00313-.]LH Document 476 Filed 03/20/19 Page 2 of 2

CODY HILAND

    

 

MICHAEL GORDON
TX Bar Number 007953 83
Assistant United States Attorney
Post Oftice Box 1229

Little Rock, Arl<ansas 72203
Telephone: (501) 340-2600

E-Mail: niichael.,qordon@usdoi . gov

